DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This is the initial office action that has been issued in
response to patent application 16/688,311, filed on 11/19/2019.
Claims 1-16 as originally filed, are currently pending and have
been considered below. Claim 1, 5 and 9 are independent claims.

Priority
3. The application claims priority of provisional application PRO 62/769,654 filled on 11/20/2018. 

Claim Rejections - 35 USC § 102
4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5. Claim(s) 1-3, 5-7 and 9-11 are rejected under 35 U.S.C.102(a)(2) as being anticipated by Anatharaman ( US 2006/0285683 A1).

6. Regarding Claim 1, Anatharaman discloses, a method comprising: generating, at a key generation center, a first partial private cryptographic key for a user ID and a second partial private cryptographic key for the user ID (Anatharaman, ¶[0016], A method for cryptographically processing a message is provided, wherein a first partial cryptographic key and a second partial cryptographic key, which correspond to a decomposition of a private cryptographic key, are use); transmitting the first partial private cryptographic key to a first other device (Anatharaman, ¶[0028]-[0029], It is further preferred that the method further comprises the step of transmitting the message from the first computer to the second computer. It is further preferred that the first partial crypto graphic key and the second partial cryptographic key correspond to a decomposition of the private cryptographic key into a plurality of partial cryptographic keys.); transmitting the second partial private cryptographic key to a second other device (Anatharaman, ¶[0025], the processing of the message using the first partial cryptographic key is carried out by a first computer and the processing of the message using the second partial cryptographic key is carried out by a second computer); and generating a distributed cryptographic signature for a message using the first partial private cryptographic key and the second partial private cryptographic key (Anatharaman, ¶[0020], the key server computers each carry out a partial private key cryptographic operation, e.g. compute a partial signature or a partial decryption, and send the results to the application server computer which assembles the results to form the result of the complete private key cryptographic operation, e.g. the complete signature or decryption. Alternatively, the application server computer computes a partial signature or a partial decryption itself and combines it with the results from the key server computers.).  

7. Regarding Claim 2, Anatharaman discloses, the method of claim 1, wherein, when the first partial private cryptographic key and the second partial private cryptographic key are combined, a valid private cryptographic key is formed (Anatharaman, ¶[0016], cryptographically processing a message is provided, wherein a first partial cryptographic key and a second partial cryptographic key, which correspond to a decomposition of a private cryptographic key, are used; the message is processed using the first partial cryptographic key resulting in a first partially processed message; the message is processed using the second partial cryptographic key resulting in a second partially processed message; and the first partially processed message and the second partially processed message are combined resulting in a cryptographically processed message.).  

8. Regarding Claim 3, Anatharaman discloses, the method of claim 1, further comprising: generating, at the key generation center, a partial public cryptographic key (Anatharaman, ¶[0086], The administrator 109 is responsible for the generation of private keys and public keys, maintaining the secure configuration and monitoring the status. ).  
 
9. Regarding Claim 5, Anatharaman discloses, a system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform: generating, at a key generation center, a first partial private cryptographic key for a user ID and a second partial private cryptographic key for the user ID (Anatharaman, ¶[0002], The invention relates to a method for cryptographically processing a message, a method for generating a cryptographically processed message.  ¶[0016], A method for cryptographically processing a message is provided, wherein a first partial cryptographic key and a second partial cryptographic key, which correspond to a decomposition of a private cryptographic key, are use); transmitting the first partial private cryptographic key to a first other device (Anatharaman, ¶[0028]-[0029], It is further preferred that the method further comprises the step of transmitting the message from the first computer to the second computer. It is further preferred that the first partial crypto graphic key and the second partial cryptographic key correspond to a decomposition of the private cryptographic key into a plurality of partial cryptographic keys.); transmitting the second partial private cryptographic key to a second other device (Anatharaman, ¶[0025], the processing of the message using the first partial cryptographic key is carried out by a first computer and the processing of the message using the second partial cryptographic key is carried out by a second computer); and generating a distributed cryptographic signature for a message using the first partial private cryptographic key and the second partial private cryptographic key (Anatharaman, ¶[0020], the key server computers each carry out a partial private key cryptographic operation, e.g. compute a partial signature or a partial decryption, and send the results to the application server computer which assembles the results to form the result of the complete private key cryptographic operation, e.g. the complete signature or decryption. Alternatively, the application server computer computes a partial signature or a partial decryption itself and combines it with the results from the key server computers.).  

10. Regarding Claim 6, Anatharaman discloses, the system of claim 5, wherein, when the first partial private cryptographic key and the second partial private cryptographic key are combined, a valid private cryptographic key is formed (Anatharaman, ¶[0016], cryptographically processing a message is provided, wherein a first partial cryptographic key and a second partial cryptographic key, which correspond to a decomposition of a private cryptographic key, are used; the message is processed using the first partial cryptographic key resulting in a first partially processed message; the message is processed using the second partial cryptographic key resulting in a second partially processed message; and the first partially processed message and the second partially processed message are combined resulting in a cryptographically processed message.).  

11. Regarding Claim 7, Anatharaman discloses, the system of claim 6, further comprising: generating, at the key generation center, a partial public cryptographic key (Anatharaman, ¶[0086], The administrator 109 is responsible for the generation of private keys and public keys, maintaining the secure configuration and monitoring the status.).  
12. Regarding Claim 9, Anatharaman discloses, a computer program product for drug prescription prediction, the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising: generating, at a key generation center, a first partial private cryptographic key for a user ID and a second partial private cryptographic key for the user ID (Anatharaman, ¶[0002], The invention relates to a method for cryptographically processing a message, a method for generating a cryptographically processed message.  ¶[0016], A method for cryptographically processing a message is provided, wherein a first partial cryptographic key and a second partial cryptographic key, which correspond to a decomposition of a private cryptographic key, are use); 35transmitting the first partial private cryptographic key to a first other device (Anatharaman, ¶[0028]-[0029], It is further preferred that the method further comprises the step of transmitting the message from the first computer to the second computer. It is further preferred that the first partial crypto graphic key and the second partial cryptographic key correspond to a decomposition of the private cryptographic key into a plurality of partial cryptographic keys.; transmitting the second partial private cryptographic key to a second other device (Anatharaman, ¶[0025], the processing of the message using the first partial cryptographic key is carried out by a first computer and the processing of the message using the second partial cryptographic key is carried out by a second computer); and generating a distributed cryptographic signature for a message using the first partial private cryptographic key and the second partial private cryptographic key (Anatharaman, ¶[0020], the key server computers each carry out a partial private key cryptographic operation, e.g. compute a partial signature or a partial decryption, and send the results to the application server computer which assembles the results to form the result of the complete private key cryptographic operation, e.g. the complete signature or decryption. Alternatively, the application server computer computes a partial signature or a partial decryption itself and combines it with the results from the key server computers.).  

13. Regarding Claim 10, Anatharaman discloses , the computer program product of claim 9, wherein, when the first partial private cryptographic key and the second partial private cryptographic key are combined, a valid private cryptographic key is formed (Anatharaman, ¶[0016], cryptographically processing a message is provided, wherein a first partial cryptographic key and a second partial cryptographic key, which correspond to a decomposition of a private cryptographic key, are used; the message is processed using the first partial cryptographic key resulting in a first partially processed message; the message is processed using the second partial cryptographic key resulting in a second partially processed message; and the first partially processed message and the second partially processed message are combined resulting in a cryptographically processed message.).  

14. Regarding Claim 11, Anatharaman discloses, the computer program product of claim 10, further comprising: generating, at the key generation center, a partial public cryptographic key (Anatharaman, ¶[0086], The administrator 109 is responsible for the generation of private keys and public keys, maintaining the secure configuration and monitoring the status. ).  

Claim Rejections - 35 USC § 103
15. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16. Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anatharaman (US 2006/0285683 A1) in view of Marien (US 9124433 B2).

17. Regarding Claim 4, Anatharaman in view of Marien discloses, the method of claim 2, wherein generating the distributed cryptographic signature for the message comprises: transmitting a request for a cryptographic signature from the first other device to the second other device (Anatharaman ¶[0020], the key server computers each carry out a partial private key cryptographic operation, e.g. compute a partial signature or a partial decryption, and send the results to the application server computer which assembles the results to form the result of the complete private key cryptographic operation, e.g. the complete signature or decryption. Alternatively, the application server computer computes a partial signature or a partial decryption itself and combines it with the results from the key server computers.); 
Anatharaman does not explicitly disclose the following limitations that Marien teaches:
in response to receiving the request from the first other device, generating, at the second other device, a first plurality of intermediate values using a plurality of random numbers and the partial public cryptographic key (Marien, Col.13 lines 24-28, the validation server might transform the reference cryptogram into a first intermediate validation value, and trans form the received OTP or MAC into a second intermediate validation value, and compare the first and second intermediate validation values. Col. 19, lines 48-52, Reader (810) generates a challenge 811, e.g. typically a random number or some other non-predictable value that is e.g. derived from a time value or counter value with a cryptographic algorithm using some secret stored in the reader.);  33in response to receiving the first plurality of intermediate values from the second other device, generating, at the first other device, a second plurality of intermediate values using a plurality of random numbers and the message (Marien, Col. 59, lines 9-20, In some embodiments said asymmetric cryptographic operation by the security device comprises the decryption of the received first regeneration value with an asymmetric decryption algorithm parameterized with said second private key, said result comprises the decrypted intermediate value, and usage by the authentication device of said result comprises the authentication device using the decrypted intermediate value to obtain the value of the secret credential generation key. In some embodiments the intermediate value comprises the secret credential generation key. In some embodiments the intermediate value comprises the initialization key.); in response to receiving the second plurality of intermediate values from the first other device, generating, at the second other device, a third plurality of intermediate values using the second partial private cryptographic key (Marien, Col. 2, lines 40-45, To be able to generate OTPs or MACs, strong authentication tokens are capable of doing cryptographic calculations based on symmetric cryptographic algorithms parameterized with a secret value or key. Typical examples of such symmetric cryptographic algorithms parameterized with a secret value); and in response to receiving the third plurality of intermediate values from the second other device, generating, at the first other device, the distributed cryptographic signature using the first partial private cryptographic key (Marien, Col. 67, Claim 45, To be able to generate OTPs or MACs, strong authentication tokens are capable of doing cryptographic calculations based on symmetric cryptographic algorithms parameterized with a secret value or key. Typical examples of such symmetric cryptographic algorithms parameterized with a secret value).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first and second intermediate value that will use random numbers and the message to generate a device and distribute partial public cryptographic key and private cryptographic signature to enhance security features.  

18. Regarding Claim 8, Anatharaman in view of Marien discloses , the system of claim 7, wherein generating the distributed cryptographic signature for the message comprises: transmitting a request for a cryptographic signature from the first other device to the second other device (Anatharaman ¶[0020], the key server computers each carry out a partial private key cryptographic operation, e.g. compute a partial signature or a partial decryption, and send the results to the application server computer which assembles the results to form the result of the complete private key cryptographic operation, e.g. the complete signature or decryption. Alternatively, the application server computer computes a partial signature or a partial decryption itself and combines it with the results from the key server computers.); in response to receiving the request from the first other device, generating, at the second other device, a first plurality of intermediate values using a plurality of random numbers and the partial public cryptographic key (Marien, Col.13 lines 24-28, the validation server might transform the reference cryptogram into a first intermediate validation value, and trans form the received OTP or MAC into a second intermediate validation value, and compare the first and second intermediate validation values. Col. 19, lines 48-52, Reader (810) generates a challenge 811, e.g. typically a random number or some other non-predictable value that is e.g. derived from a time value or counter value with a cryptographic algorithm using some secret stored in the reader.); in response to receiving the first plurality of intermediate values from the second other device, generating, at the first other device, a second plurality of intermediate values using a plurality of random numbers and the message (Marien, Col. 59, lines 9-20, In some embodiments said asymmetric cryptographic operation by the security device comprises the decryption of the received first regeneration value with an asymmetric decryption algorithm parameterized with said second private key, said result comprises the decrypted intermediate value, and usage by the authentication device of said result comprises the authentication device using the decrypted intermediate value to obtain the value of the secret credential generation key. In some embodiments the intermediate value comprises the secret credential generation key. In some embodiments the intermediate value comprises the initialization key.); in response to receiving the second plurality of intermediate values from the first other device, generating, at the second other device, a third plurality of intermediate values using the second partial private cryptographic key (Marien, Col. 2, lines 40-45, To be able to generate OTPs or MACs, strong authentication tokens are capable of doing cryptographic calculations based on symmetric cryptographic algorithms parameterized with a secret value or key. Typical examples of such symmetric cryptographic algorithms parameterized with a secret value); and in response to receiving the third plurality of intermediate values from the second other device, generating, at the first other device, the distributed cryptographic signature using the first partial private cryptographic key (Marien, Col. 67, Claim 45, To be able to generate OTPs or MACs, strong authentication tokens are capable of doing cryptographic calculations based on symmetric cryptographic algorithms parameterized with a secret value or key. Typical examples of such symmetric cryptographic algorithms parameterized with a secret value).    

19. Regarding Claim 12, Anatharaman in view of Marien discloses, the computer program product of claim 11, wherein generating the distributed cryptographic signature for the message comprises: transmitting a request for a cryptographic signature from the first other device to the second other device (Anatharaman ¶[0020], the key server computers each carry out a partial private key cryptographic operation, e.g. compute a partial signature or a partial decryption, and send the results to the application server computer which assembles the results to form the result of the complete private key cryptographic operation, e.g. the complete signature or decryption. Alternatively, the application server computer computes a partial signature or a partial decryption itself and combines it with the results from the key server computers.); in response to receiving the request from the first other device, generating, at the second other device, a first plurality of intermediate values using a plurality of random numbers and the partial public cryptographic key (Marien, Col.13 lines 24-28, the validation server might transform the reference cryptogram into a first intermediate validation value, and trans form the received OTP or MAC into a second intermediate validation value, and compare the first and second intermediate validation values. Col. 19, lines 48-52, Reader (810) generates a challenge 811, e.g. typically a random number or some other non-predictable value that is e.g. derived from a time value or counter value with a cryptographic algorithm using some secret stored in the reader.);  33in response to receiving the first plurality of intermediate values from the second other device, generating, at the first other device, a second plurality of intermediate values using a plurality of random numbers and the message (Marien, Col. 59, lines 9-20, In some embodiments said asymmetric cryptographic operation by the security device comprises the decryption of the received first regeneration value with an asymmetric decryption algorithm parameterized with said second private key, said result comprises the decrypted intermediate value, and usage by the authentication device of said result comprises the authentication device using the decrypted intermediate value to obtain the value of the secret credential generation key. In some embodiments the intermediate value comprises the secret credential generation key. In some embodiments the intermediate value comprises the initialization key.); in response to receiving the second plurality of intermediate values from the first other device, generating, at the second other device, a third plurality of intermediate values using the second partial private cryptographic key (Marien, Col. 2, lines 40-45, To be able to generate OTPs or MACs, strong authentication tokens are capable of doing cryptographic calculations based on symmetric cryptographic algorithms parameterized with a secret value or key. Typical examples of such symmetric cryptographic algorithms parameterized with a secret value); and in response to receiving the third plurality of intermediate values from the second other device, generating, at the first other device, the distributed cryptographic signature using the first partial private cryptographic key (Marien, Col. 67, Claim 45, To be able to generate OTPs or MACs, strong authentication tokens are capable of doing cryptographic calculations based on symmetric cryptographic algorithms parameterized with a secret value or key. Typical examples of such symmetric cryptographic algorithms parameterized with a secret value).  

Conclusion
 20. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433